Title: From James Madison to John G. Jackson, 4 May 1805
From: Madison, James
To: Jackson, John G.


Dear Sir
Washington May 4. 1805
I have duly recd. your favor of the 29th. ulto. with the printed inclosures. I can not doubt from the statement you give on the subject of the election, that the issue will be satisfactory. I had not before been aware of the extent of the means employed against you.
The prev<a>lence of Westerly winds, with external causes imperfectly known continue to suspend the information long looked for from different quarters of Europe. The scraps recd. thro’ the current channels, will all be found in the Newspapers which find their way to you. We wait with some solicitude for the denouement at Madrid. We have a letter from Monroe of Feby. 3. which shews that he had taken the field of negociation; but no circumstance is mentioned by which the result can be calculated. Should he fail of the main object, without failing in <a>rrangements necessary to prev<en>t early collisions hazarding our peace, we ought not to indulge too much disappointment. Time will adjust ev<er>y thing to our satisfaction. To gain time therefore without losing our character or peace is to gain much tho’ not all.
As soon as your leisure w<i>ll permi<t> you to recollect the business of Mr. Lovell, some information with respect to it will be very acceptable to him. I have already mentioned that he has placed $50. in my hands which await your orders, and has allotted $50 more if found necessary. Dolly joins <m>e in sincere affection to Mrs. J. & yourself, as you will learn from herself, if she fulfills he<r> promise to put a letter under this cover. Very sincerely yours
James Madison
